Title: From David Humphreys to William Heath, 1 April 1781
From: Humphreys, David
To: Heath, William


                        
                            Dear Sir
                             Head Quarters April 1st 1781
                        
                        His Excellency will be at West Point before 10 OClock to morrow Morng (Nothing extraordinary happening to
                            prevent it) and wishes if practical that Horses might be provided for him to visit the outer Works. I have the honor to be
                            Dear Sir Your Most Obed. Humble Servt
                        
                            D. Humphrys
                        
                        
                            P.S. The General will not go if the Weather proves rainy.
                        

                    